EXHIBIT 10(m)

 

BEMIS COMPANY, INC.

2007 STOCK INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2008)

 

1.         Purpose of Plan.

 

Under the Bemis Company, Inc. 2007 Stock Incentive Plan (the “Plan”), the
Company may grant both Options and Equity Units to Employees and Directors.  The
Plan is designed to enable the Company and its Subsidiaries to attract, retain
and motivate Participants by providing them the opportunity to acquire equity
ownership in the Company.

 

2.         Definitions.

 

The following defined terms are used in this Plan:

 

2.1       “Board” means the Board of Directors of the Company.

 

2.2       “Broker Exercise Notice” means a notice whereby a Participant, upon
exercise of an Option, irrevocably instructs a broker or dealer to sell a
sufficient number of shares or loan a sufficient amount of money to pay all or a
portion of the exercise price of the Option and/or any related withholding tax
obligations and remit such sums to the Company and directs the Company to
deliver stock certificates to be issued upon such exercise directly to such
broker or dealer.

 

2.3       “Change of Control Event” means an event described in Section 10.1
(including a Code §409A Event as defined in Section 10.2).

 

2.4       “Code” means the Internal Revenue Code of 1986, as amended.

 

2.5       “Committee” means the compensation committee appointed under Section 3
to administer the Plan.

 

2.6       “Common Stock” means the common stock of the Company, par value $.10
per share, or the number and kind of shares of stock or other securities into
which such Common Stock may be changed in accordance with Section 4.3.

 

2.7       “Company” means Bemis Company, Inc., a Missouri corporation.

 

2.8       “Control Group” means the Company and any trade or business under
common control with the Company within the meaning of Code §414(b) and (c).

 

2.9       “Director” means a member of the Board.

 

2.10     A Participant has a “Disability” if, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of at least 12 months:

 

(a)        The Participant is unable to engage in any substantial gainful
activity, or

 

(b)        The Participant has received income replacement benefits for a period
of at least three months under a Participating Employer’s accident and health
plan.

 

2.11     “Employee” means a common law employee of the Company or a Subsidiary.

 

2.12     “Equity Unit” means a right to receive a share of Common Stock, subject
to terms established under Section 7.

 

2.13     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.14     “Expiration Date” means the date an Option is scheduled to expire and
no longer be exercisable.

 

2.15     “Fair Market Value” of a share of Common Stock as of a particular day
means the closing price of a share of the Company’s Common Stock on the New York
Stock Exchange on such day, or if no sale has been made on such exchange on such
day, on the last preceding day on which any such sale was made.

 

2.16     “Incentive Stock Option” means a right to purchase Common Stock granted
to an Employee pursuant to Section 6.1 that qualifies as an “incentive stock
option” within the meaning of Code § 422.

 

2.17     “Non-Qualified Stock Option” means a right to purchase Common Stock
granted to an Employee or Director pursuant to Section 6.1 or 6.2 that does not
qualify as an Incentive Stock Option.

 

            2.18     “Officer” means an Employee who has been designated by the
Board to serve as an executive officer of the Company.

 

--------------------------------------------------------------------------------


 

2.19     “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.

 

2.20     “Participant” means an Employee or Director who has been designated as
such.

 

2.21     “Payment Date” is defined in Section 8.5.

 

2.22     “Performance Period” means the period of time over which Equity Units
are earned or become vested.

 

2.23     “Previously Acquired Shares” means shares of Common Stock that are
already owned by a Participant.

 

2.24     “Securities Act” means the Securities Act of 1933, as amended.

 

2.25     “Separation from Service” is defined in applicable guidance under Code
§409A, which generally provides that:

 

            (1)        a Participant will be deemed to have a Separation from
Service only if the Participant ceases to perform any services for the Company
and other members of the Control Group, or the Participant continues to provide
only “insignificant” services;

 

(2)        service is “insignificant” if it is performed at a rate that is no
more than 20% of the average level of services provided by the Participant for
the preceding three full calendar years;

 

            (3)        a bona fide leave of absence will not be considered a
Separation from Service for the first six months of such leave or until the
Participant no longer has a right to reemployment by statute or contract,
whichever is longer;

 

            (4)        transfer to an employer in which the Company or another
member of the Control Group has at least 50% ownership interest is not a
Separation from Service; and

 

            (5)        for purposes of determining benefits earned by a
Participant for service as a Director, Separation from Service occurs when he or
she ceases to be a Director.

 

2.26     “Subsidiary” means any entity in which the Company has a direct or
indirect ownership interest sufficient so that the entity is a member of the
Control Group.

 

2.27     “Year” means the 12-month period ending each December 31.

 

3.         Plan Administration.

 

Except to the extent the Plan explicitly reserves responsibility to the Board,
the Plan shall be administered by the compensation committee (the “Committee”)
appointed by the Board.  The Committee shall consist solely of not less than two
members of the Board who are considered (i) non-employee directors within the
meaning of Exchange Act Rule 16b-3 and (ii) outside directors within the meaning
of Code § 162(m).  If no such Committee is appointed, the Plan shall be
administered by the Board and all references to the Committee shall be deemed
references to the Board.  If the Board determines that an individual appointed
to the Committee does not meet any of the criteria for Committee membership, the
actions of the Committee taken prior to that determination due to the
appointment of that individual shall remain in effect unless the Board
determines otherwise.

 

The Committee (and in the absence of a Committee, the Board) shall have the
following authority, subject to the terms of the Plan:

 

(a)        To determine which Employees and Directors will be designated as
Participants.

 

(b)        To determine the terms of each Option including the number of shares
of Common Stock subject to the Option, the exercise price, the terms under which
the Option will vest or become exercisable, the Expiration Date of the Option,
and the period of time (if any) following Separation from Service that the
option may be exercised.

 

(c)        To determine whether the Option will be granted as an Incentive Stock
Option or as a Non-Qualified Stock Option, recognizing that Incentive Stock
Options can be granted only to Employees and not to non-employee Directors.

 

(d)       To determine the terms of each award of Equity Units, including any
performance goals or other requirements that must be met for the underlying
shares of Common Stock to be distributed.

 

(e)        To modify the terms of any outstanding Option or Equity Unit in any
manner permitted by the Plan as then in effect, or to cancel the Option or
Equity Unit, subject to the following:

 

(1)        Subject to Section 4.3, outstanding Options granted under this Plan
shall not be repriced.

 

--------------------------------------------------------------------------------


 

(2)        If the modification or cancellation adversely affects a Participant,
it will not apply to that Participant without his or her consent, unless
required by law or necessary to avoid adverse tax treatment.

 

(f)        To delegate to one or more Employees all or any part of its authority
under the Plan with regard to granting and administering Options or Equity Units
for persons who are not then subject to the reporting requirements of Section 16
of the Exchange Act.  (However, Options or Equity Units so granted generally
will not qualify as “performance-based compensation” for purposes of Code §
162(m).)

 

(g)        To exercise discretionary authority to construe the terms of the Plan
and to make all decisions and interpretations necessary or advisable to operate
the Plan.

 

4.         Shares Available for Issuance.

 

4.1       Maximum Number of Shares Available.  Subject to adjustment as provided
in Section 4.3, the maximum number of shares of Common Stock that will be
available for issuance under the Plan will be 6,000,000 shares of Common Stock
plus any shares of Common Stock which, as of the date the Plan is approved by
the shareholders of the Company, are reserved for issuance under the Company’s
2001 Stock Incentive Plan and which are not thereafter issued.

 

4.2       Accounting for Incentive Awards.  Shares of Common Stock that are
issued under the Plan or are subject to outstanding Options or Equity Units will
be applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan.  Any shares of Common Stock that are
subject to an Option or Equity Unit that lapses, expires, is forfeited or for
any reason is terminated unexercised or unvested will automatically again become
available for issuance under the Plan.  However, shares withheld for the purpose
of paying applicable withholding taxes will not again become available for
issuance under the Plan.

 

4.3       Adjustments.  In the event of any reorganization, merger,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights offering, divestiture or
extraordinary dividend (including a spin-off) or any other change in the
corporate structure or shares of the Company, the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) will make appropriate adjustment (which
determination will be conclusive) as to the number and kind of securities
available for issuance under the Plan and, in order to prevent dilution or
enlargement of the rights of the Participants, the number, kind and, where
applicable, exercise price of securities subject to outstanding Options or
Equity Units.

 

5.         Participation.

 

The Board or Committee may designate any Employee or Director as a Participant.

 

6.         Options.

 

6.1       Grants to Employees.    The Committee may grant Options to Employees,
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee in its sole discretion.  The
Committee may designate whether an Option is to be considered an Incentive Stock
Option or a Non-Qualified Stock Option.  The aggregate number of shares on which
Options may be granted to any one Employee during any calendar year may not
exceed 25% of the 6,000,000 shares of Common Stock available for issuance under
the Plan.  If an Option granted to an Employee is canceled, said Option will
nevertheless be included in applying said 25% limit.

 

6.2       Grants to Non-Employee Directors.  The Committee may grant
Non-Qualified Stock Options to Directors who are not Employees, subject to such
terms and conditions, consistent with the other provisions of the Plan, as may
be determined by the Committee in its sole discretion.

 

6.3       Exercise Price.  The per share price to be paid upon exercise of an
Option will be determined at the time of the Option grant.  The per share price
to be paid by a Participant upon exercise of an Option will be not less than
100% of the Fair Market Value of one share of Common Stock on the date of grant.

 

6.4       Exercisability and Duration.  An Option will become exercisable at
such times and in such installments as may be determined by the Committee at the
time of grant.  Unless otherwise determined by the Committee at the time of
grant, the Expiration Date of each Option will be 10 years from its date of
grant.

 

6.5       Payment of Exercise Price.  The total purchase price of the shares to
be purchased upon exercise of an Option will be paid entirely in cash (including
check, bank draft or money order); provided, however, that the Committee may
allow such payments to be made, in whole or in part, by tender of a Broker
Exercise Notice, tender of Previously Acquired Shares, Attestation, or by a
combination of such methods.  “Attestation” means delivery by a Participant to
the Company of a written affidavit of ownership of Previously Acquired Shares
the Fair Market Value of which is then applied to the exercise price of the
Option in lieu of actual delivery of such Previously Acquired Shares.  Upon
receipt of such Attestation of Previously Acquired Shares and payment for any
portion of the exercise price not paid by Attestation, the Company shall deliver
to the Participant a stock certificate for the number of Option shares so
exercised, minus the number of Previously Acquired Shares attested to in the
written affidavit, and minus any shares withheld to cover tax obligations.

 

6.6       Manner of Exercise.  An Option may be exercised by a Participant in
whole or in part from time to time, subject to the conditions contained in the
Plan and in the agreement evidencing such Option, by delivering in person, by
facsimile or electronic

 

--------------------------------------------------------------------------------


 

transmission or through the mail, a written notice of exercise to the Company
(Attention:  Secretary) at its principal executive office in Neenah, Wisconsin
and paying in full the total exercise price for the shares of Common Stock to be
purchased in accordance with Section 6.5 of the Plan.  The Committee may permit
a Participant to enter into a written plan pursuant to Exchange Act Rule 10b5-1
specifying the date or dates the Participant’s Options will automatically be
exercised.

 

7.         Equity Units.

 

7.1       Grants.  An Employee or Director may be granted one or more Equity
Units under the Plan, and such Equity Units will be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee.  The Committee may impose such restrictions or
conditions, not inconsistent with the provisions of the Plan, to the vesting of
such Equity Units as it deems appropriate, including, without limitation, that
the Participant remain in the continuous employ of the Company or any Subsidiary
until the end of the Performance Period established for said Equity Units or
that the Participant or the Company (or any Subsidiary or division thereof)
satisfy certain performance goals or criteria during the Performance Period.

 

7.2       Payments.  Upon satisfaction of all applicable restrictions and
conditions for payment, each Equity Unit will be payable in the form of a share
of Common Stock (less any applicable tax withholding).  Payment with respect to
an Equity Unit will occur as soon as administratively feasible in the Year after
the Year in which the Performance Period for the Equity Unit ends.  Each Equity
Unit may (but is not required to) include the right to receive periodic payments
from the Company equivalent to the dividends paid on the underlying Common
Stock.  Any such dividend equivalents will be paid as of the dates the dividends
are paid.

 

7.3       Holding Requirement Applicable to Grants Made to Officers.  Equity
Units granted to Officers are subject to the holding requirement of this
section.  Upon payment of such grants, half of the net shares issued after any
required tax withholding must be held and may not be transferred by the Officer
for at least three years after the date any applicable restrictions or
conditions for payment were satisfied.  The other half of the shares may be sold
or transferred immediately.  The Company may adopt appropriate procedures to
assure compliance with the holding requirement, such as placing a legend on the
share certificates or retaining possession of the certificates until the
three-year holding period expires.  If an Officer has a Separation from Service,
the holding requirement will no longer apply and the individual will be free to
sell or transfer the shares.  The holding requirement does not apply to grants
made to individuals who are not Officers.

 

8.         Effect of Separation from Service.

 

8.1       Death or Disability.  If a Participant’s Separation from Service
occurs by reason of his or her death or Disability, then the provisions of
(a) and (b) shall apply:

 

(a)        Options outstanding at the time of said Separation from Service will
not expire as a result of said Separation from Service but rather will vest and
remain in effect for the remaining term of the Option.  However, the Committee
in its sole discretion may provide at the time it grants an Option to a
Participant that the Option will expire not later than a fixed period of time
after the Participant’s Separation from Service.

 

(b)        All Equity Units then held by the Participant will vest.  The Company
will transfer to the Participant (or to the beneficiary, legal representative,
heir, or legatee of a deceased Participant) a number of shares of Common Stock
equal to the number of the Participant’s outstanding Equity Units, less any
shares withheld to cover taxes.  Said transfer shall occur as of a date or dates
determined by the Committee which shall not be later than December 31 of the
Year in which the Participant died or was determined to have a Disability. 
However, as permitted by Code  §409A, in cases where a Participant’s death or
Disability occurred in October, November, or December, payment shall be
considered timely if made by the fifteenth day of the third month after the
month in which the Participant died or was determined to have a Disability.

 

8.2       Separation from Service After Attaining Applicable Age.  If a
Participant’s Separation from Service occurs after he or she has attained the
applicable age specified in (a) and for a reason other than the Participant’s
death or Disability, then the provisions of (a) through (e) shall apply:

 

(a)        The “applicable age” for purposes of this section is:

 

(1)        For any Participant who is an Officer, the applicable age is 60 with
respect to Options and 55 with respect to Equity Units.

 

(2)        For any Participant who is an Employee but not an Officer, the
applicable age is 65.

 

(b)        Options outstanding at the time of said Separation from Service will
not expire as a result of said Separation from Service but rather will vest and
remain in effect for the remaining term of the Option.  However, the Committee
in its sole discretion may provide at the time it grants an Option to a
Participant that the Option will expire not later than a fixed period of time
after the Participant’s Separation from Service.

 

(c)        A fraction of each outstanding grant of Equity Units will be vested. 
The fraction of a grant that will be vested is the number of Equity Units in
that grant, multiplied by a fraction (i) the numerator of which is the number of
months from the beginning of the Performance Period for that grant through the
month in which the Participant’s Separation from

 

--------------------------------------------------------------------------------


 

Service occurred and (ii) the denominator of which is the total number of months
in said Performance Period.  Except as otherwise provided by the Committee, any
Equity Units which are not vested will be forfeited.

 

(d)       However, if a Participant meets the requirements of (1), his or her
Equity Units will be vested as provided in (2).

 

(1)        The requirements of this paragraph (1) are met if the Participant
satisfies all three of the following requirements:

 

(A)       The Participant is 60 or older on the date of his or her Separation
from Service;

 

(B)       The Participant was born on or before January 1, 1954; and

 

(C)       The Participant was elected as an Officer prior to January 1, 2007.

 

(2)        If the Participant meets the requirements of (1):

 

            (A)       Except as provided in (C), all Equity Units awarded to the
Participant prior to the Year in which his or her Separation from Service
occurred will be vested.

 

            (B)       Equity Units awarded to the Participant during the Year in
which his or her Separation from Service occurred will be forfeited except as
provided in section 8.2(c) or as provided in section 8.2(d)(2)(C).

 

            (C)       The Committee may, in its sole discretion, prescribe a
longer or shorter vesting period with respect to Equity Units awarded to a
Participant in the Year he or she attains age 61 or any subsequent Year.

 

(e)        The Company will transfer to the Participant a number of shares of
Common Stock equal to the number of the Participant’s vested Equity Units
(determined as provided in (c) or (d), whichever is applicable, less any shares
withheld to cover taxes.  Said transfer shall occur as of a date or dates
determined by the Committee which shall not be earlier than the Participant’s
Payment Date and shall not be later than December 31 of the Year in which the
Participant’s Payment Date occurred.  However, as permitted by Code §409A, if a
Participant’s Payment Date occurs during October, November, or December, payment
shall be considered timely if made by the fifteenth day of the third month after
the month in which the Participant’s Payment Date occurred.

 

8.3       Other Separation from Service.  If a Participant’s Separation from
Service occurs under circumstances not covered under sections 8.1 and 8.2 (i.e.
not due to death or Disability and before the applicable age specified in
section 8.2(a)), then the provisions of (a) through (c) shall apply:

 

(a)        If the Separation from Service is not for “cause”, (i) Options held
by the Participant which are exercisable as of the date of Separation from
Service will remain exercisable for a period of three months after such
separation (but in no event after the expiration date of any such options), and
(ii) Options which are not yet exercisable as of the date of the Separation from
Service will be forfeited immediately.  If the Separation from Service is for
“cause”, all options will be forfeited immediately upon Separation from Service,
regardless of whether they were then exercisable.

 

(b)        All Equity Units then outstanding will be forfeited, and no payment
will be made with respect thereto.  However, if the Separation from Service is
not for “cause”, the Committee may, in its sole discretion, provide for vesting
and payment with respect to all or a portion of the outstanding Equity Units. 
Any such payment shall occur as of a date determined by the Committee which
shall not be earlier than the Participant’s Payment Date and shall not be later
than December 31 of the Year in which the Participant’s Payment Date occurred. 
However, as permitted by Code  §409A, if a Participant’s Payment Date occurs
during October, November, or December, payment shall be considered timely if
made by the fifteenth day of the third month after the month in which the
Payment Date occurred.

 

When such a payment occurs, the Participant will receive one share of Common
Stock for each vested Equity Unit, less any applicable withholding taxes.  The
Committee’s decision with respect to such payment will be not be binding or
precedential with regard to subsequent Separations from Service by other
Participants.  The Committee may delegate its authority under this paragraph to
the Company’s chief executive officer.  If the Separation from Service is for
“cause”, then any outstanding Equity Units will be forfeited immediately and are
not subject to discretionary payout.

 

(c)        For purposes of this section, the existence of “cause” will be
determined by the Committee by reference to any employment or other agreement or
policy applicable to the Participant.  In addition, the Committee may determine
any of the following to constitute “cause”:   (i) dishonesty, fraud,
misrepresentation, embezzlement or deliberate injury or attempted injury,
in each case related to the Company or any Subsidiary, (ii) any unlawful or
criminal activity of a serious nature, (iii) any intentional and deliberate
breach of a duty or duties that, individually or in the aggregate, are material
in relation to the Participant’s overall duties, or (iv) any material breach of
any employment, service, confidentiality or noncompete agreement entered into
with the Company or any Subsidiary.

 

--------------------------------------------------------------------------------


 

8.4       Breach of Confidentiality or Noncompete Agreements.  Notwithstanding
anything in the Plan to the contrary, in the event that a Participant materially
breaches the terms of any confidentiality or noncompete agreement entered into
with the Company or any Subsidiary, whether such breach occurs before or after
such Participant’s Separation from Service, the Committee in its sole discretion
may immediately terminate all rights of the Participant under the Plan and any
agreements evidencing an Option or Equity Unit grant then held by the
Participant without notice of any kind.

 

8.5       Payment Date.  A Participant’s “Payment Date” is the first day of the
seventh month after the month in which the Participant’s Separation from Service
occurred.  For example, if a Participant’s Separation from Service occurs on
May 15, 2007 her Payment Date is December 1, 2007, and payment must occur on or
after December 1, 2007 and on or before March 15, 2008.  If another
Participant’s Separation from Service occurs January 31, 2008, his Payment Date
is August 1, 2008 and payment must occur on or after August 1, 2008 and on or
before December 31, 2008.

 

8.6       Non-Employee Directors.  Sections 8.1 through 8.5 are not applicable
to Options or Equity Units granted to Directors who are not Employees.  If such
an individual has a Separation from Service (i.e. ceases to be a Director):

 

(a)        He or she may exercise any outstanding Options within 12 months after
ceasing to be a Director (or within such other period as approved by the Board
or Committee at the time the Options were granted).

 

(b)        All Equity Units then held by the Participant will vest.  The Company
will transfer to the Participant a number of shares of Common Stock equal to the
number of the Participant’s outstanding Equity Units.  Said transfer shall occur
as of a date or dates determined by the Company which shall not be later than
December 31 of the Year in which the Participant ceased to be a Director. 
However, as permitted by Code §409A, if a Participant’s Separation from Service
occurs during October, November, or December, payment shall be considered timely
if made by the fifteenth day of the third month after the month in which the
Participant ceased to be a Director.

 

8.7       Options Not Exercisable After Expiration Date.  Notwithstanding any
provisions of this Section 8 to the contrary, no Option will be exercisable
after its Expiration Date.

 

8.8       Provisions Applicable If a Participant’s Employer Ceases to be a
Subsidiary.  For purposes of sections 8.2 and 8.3, if a Participant’s employer
ceases to be a Subsidiary of the Company due to a sale of stock which qualifies
as a change of control for purposes of Code §409A, and the Participant remains
an employee of that employer, the Participant will be considered to have a
Separation from Service as of the date the employer ceases to be a Subsidiary. 
The preceding sentence does not apply if, at the time the employer ceases to be
a Subsidiary, the Participant transfers to employment with the Company or
another Subsidiary.

 

9.         Payment of Withholding Taxes.

 

9.1       General Rules.  The Company is entitled to (i) withhold and deduct
from the shares of Common Stock payable under the Plan, from future wages of the
Participant, or from other amounts that may be due and owing to the Participant
from the Company or a Subsidiary, or make other arrangements for the collection
of, all legally required amounts necessary to satisfy any and all federal, state
and local withholding and employment-related tax requirements attributable to an
Option or Equity Unit, including, without limitation, the grant, exercise or
vesting of, or payment of dividends with respect to, an Equity Unit or a
disqualifying disposition of stock received upon exercise of an Incentive Stock
Option, or (ii) require the Participant promptly to remit the amount of such
withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to the Option or Equity Unit.

 

9.2       Special Rules.  The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require a
Participant to satisfy, in whole or in part, any withholding or
employment-related tax obligation described in Section 9.1 of the Plan by
electing to tender Previously Acquired Shares (including but not limited to the
Shares the acquisition of which triggered the tax obligation), by withholding
shares of Common Stock payable to the Participant under this Plan, or by
payments made pursuant to a Broker Exercise Notice, or by a combination of such
methods.

 

10.       Change of Control Event.

 

10.1     Change of Control Event.  A “Change of Control Event” shall be deemed
to have occurred if any of the following occurs:

 

(a)        Any “Person” (as defined in Section 13(d) of the Exchange Act)
acquires or becomes a beneficial owner (as defined in Exchange Act Rule 13d-3),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities entitled
to vote generally in the election of directors (Voting Securities) or 20% or
more of the outstanding shares of Common Stock; provided, however, that the
following shall not constitute a “Change of Control Event”:

 

(1)        any acquisition or beneficial ownership by the Company or a
Subsidiary;

 

(2)        any acquisition or beneficial ownership by any employee benefit plan
(or related trust) sponsored or maintained by the Company or a Subsidiary;

 

(3)        any transaction immediately following which more than 80%
respectively, of (i) the combined voting power of the Company’s Voting
Securities and (ii) the Common Stock is then beneficially owned, directly or
indirectly, by all or substantially all of the persons who beneficially owned
Voting Securities and Common

 

--------------------------------------------------------------------------------


 

Stock immediately prior to such transaction in substantially the same
proportions as their ownership immediately prior to such acquisition;

 

(b)        Continuing Directors do not constitute a majority of the members of
the Board;

 

(c)        Consummation of a reorganization, merger or consolidation of the
Company (other than a merger or consolidation with a subsidiary of the Company),
unless immediately following such reorganization, merger or consolidation, all
or substantially all of the persons who were the beneficial owners,
respectively, of Voting Securities and Common Stock immediately prior to such
reorganization, merger or consolidation beneficially own, directly or
indirectly, more than 80% respectively of (i) the combined voting power of the
then outstanding Voting Securities and (ii) the then outstanding shares of
Common Stock of the corporation resulting from such reorganization, merger or
consolidation in substantially the same proportions as their ownership of the
Voting Securities and Common Stock as the case may be, immediately prior to such
reorganization, merger or consolidation;

 

(d)       Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company (in one or a series of
transactions), other than to a corporation with respect to which, immediately
following such sale or other disposition, more than 80%, respectively, of
(i) the combined voting power of the then outstanding Voting Securities and
(ii) the then outstanding shares of Common Stock of such corporation is then
beneficially owned, directly or indirectly, by all or substantially all of the
persons who were the beneficial owners respectively of the Voting Securities and
Common Stock immediately prior to such sale or other disposition in
substantially the same proportions as their ownership of the Voting Securities
and Common Stock, as the case may be, immediately prior to such sale or other
disposition;

 

(e)        The Company enters into a letter of intent, an agreement in principle
or a definitive agreement relating to a “Change in Control Event” described in
(a), (b), (c) or (d) that ultimately results in such a “Change of Control
Event”, or a tender or exchange offer or proxy contest is commenced which
ultimately results in such a “Change in Control Event”.

 

Notwithstanding anything stated above, a “Change of Control Event” shall not be
deemed to occur with respect to a Participant if the acquisition or beneficial
ownership of the 20% or greater interest referred to in (a) is by the
Participant or by a group, acting in concert, that includes the Participant or a
majority of the then combined voting power of the then outstanding Voting
Securities (or voting equity interests) of the surviving corporation or of any
corporation (or other entity) acquiring all or substantially all of the assets
of the Company shall, immediately after a reorganization, merger, consolidation
or disposition of assets referred to in (c) or (d), be beneficially owned,
directly or indirectly, by the Participant or by a group, acting in concert,
that includes the Participant

 

            10.2     Code §409A Event.  A “Code §409A Event” is a Change of
Control Event (as defined in section 10.1) that qualifies as a change in control
event for purposes of Code §409A and any applicable regulations.

 

10.3     Continuing Directors.  Continuing Directors means:

 

(a)        individuals who, on January 1, 2006, are Directors;

 

(b)        individuals elected as Directors after January 1, 2006 for whose
election proxies are solicited by the Board; or

 

(c)        individuals elected or appointed by the Board to fill vacancies on
the Board caused by death or resignation (but not by removal) or to fill
newly-created directorships, provided that a Continuing Director shall not
include an individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the threatened election
or removal of directors (or other actual or threatened solicitation of proxies
or consents) by or on behalf of any person other than the Board.

 

10.4     Acceleration of Vesting.  If a Change of Control Event occurs, (a) all
Options will become immediately exercisable in full and will remain exercisable
for the remainder of their terms, regardless of whether the Participants to whom
such Options have been granted remain in the employ or service of the Company or
any Subsidiary; and (b) all Equity Units then held by Participants will vest and
be payable as follows:

 

(a)        If the Change of Control Event qualifies as a Code §409A Event, all
Equity Units then held by Participants will vest and be payable immediately.

 

(b)        If the Change of Control Event does not qualify as a Code §409A
Event:

 

            (1)        All Equity Units which would not have been vested
immediately before the Change of Control Event if the Participant then had a
Separation from Service will vest and be paid as soon as administratively
feasible during the year in which the Change of Control Event occurred.

 

--------------------------------------------------------------------------------


 

            (2)        All Equity Units which would have been vested immediately
before the Change of Control Event if the Participant then had a Separation from
Service will vest and will be paid as of whichever of the following dates is
earlier:

 

            (A)       As soon as administratively feasible in the Year after the
Year in which the Performance Period for the Equity Unit ends.

 

            (B)       During the seventh month after the month in which the
Participant’s Separation from Service occurs.

 

10.5     Cash Payment.  If a Code §409A Event occurs, then the Board or
Committee may, without the consent of any Participant affected thereby,
terminate the Plan and all substantially similar plans.  Upon such termination,
all Participants will receive the following amounts as payment for their
outstanding Options or Equity Units:

 

(a)        With respect to the shares of Common Stock subject to Options, as of
the effective date of any such Change of Control Event, cash in an amount equal
to the excess of the Fair Market Value of such shares immediately prior to the
effective date of such Change of Control Event over the exercise price per share
of such Option.

 

(b)        With respect to the Equity Units, cash in an amount equal to the Fair
Market Value (determined immediately prior to the effective date of the Change
of Control Event), of the shares of Common Stock represented by such Equity
Units.

 

Any such termination must occur during the 1 month period preceding or the 12
month period following the Code §409A Event.  The cash payments must be
completed within 12 months after the Plan is terminated.

 

10.6     Gross-Up for Change of Control Payments.  If, with respect to a
Participant, the acceleration of the vesting of an Option or Equity Unit as
provided in Section 10.4 (which acceleration could be deemed a “Payment” within
the meaning of Code § 280G(b)(2)) or the payment of cash in exchange for all or
part of an Option or Equity Unit as provided in Section 10.5, together with any
other payments which such Participant has the right to receive from the Company
or any corporation that is a member of an “affiliated group” (as defined in Code
§ 1504(a) without regard to Code § 1504(b)) of which the Company is a member,
would constitute an “excess parachute payment” (as defined in Code §
280G(b)(1)), and therefore be subject to the excise tax imposed under Code §
4999, then the Participant shall be entitled to receive an additional cash
payment from the Company in an amount such that the Participant would be in the
same financial position as if there were no excise tax imposed on such
payments.  That is, if any amount paid pursuant to this Plan is subject to the
excise tax imposed by Code § 4999, the Company shall pay the Participant an
additional amount such that, after payment by the Participant of all income
taxes and excise taxes imposed upon such additional payment, the Participant
will retain a portion of the additional payment equal to the excise tax.  For
this purpose, the Company shall assume that the Participant’s income is taxed at
the highest federal and state marginal rate then in effect.

 

11.       Rights of Eligible Recipients and Participants; Transferability.

 

            11.1     Employment.  Nothing in the Plan will interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
employment of any Employee or Participant at any time, nor confer upon any
Employee or Participant any right to continue in the employ of the Company or
any Subsidiary.

 

11.2     Rights as a Shareholder.  As a holder of Options or Equity Units, a
Participant will have no rights as a shareholder unless and until the Options
are exercised or the Equity Units are paid in the form of Common Stock. 
However, as part of any grant of Equity Units, the Committee may provide that a
Participant will be entitled to receive cash distributions equivalent to the
dividends paid from time to time on the Common Stock underlying such Units.

 

11.3     Restrictions on Transfer.  Any Option or Equity Unit granted under this
Plan shall by its terms be non-transferable by the grantee other than by will or
the laws of descent and distribution and shall be exercisable during the
grantee’s lifetime only by the grantee or by the grantee’s guardian or legal
representative, except that a Non-Qualified Stock Option may, if the Option
Agreement so provides, also be transferable to members of the grantee’s
immediate family, to a partnership whose members are only the optionee and/or
members of the grantee’s immediate family, or to a trust for the benefit of only
the grantee and/or members of the grantee’s immediate family.  “Immediate
Family” for purposes of this section includes only the grantee’s spouse,
parents, children, and other direct descendants of the grantee and his or her
spouse (including children and other descendants by adoption).

 

11.4     Non-Exclusivity of the Plan.  Nothing contained in the Plan is intended
to modify or rescind any previously approved compensation plans or programs of
the Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.

 

12.       Securities Law and Other Restrictions.

 

            Notwithstanding any other provision of the Plan or any agreements
entered into pursuant to the Plan, the Company will not be required to issue any
shares of Common Stock under this Plan, and a Participant may not sell, assign,
transfer or otherwise dispose of shares of Common Stock issued pursuant to the
Plan, unless (a) there is in effect with respect to such shares a registration
statement under the Securities Act and any applicable state securities laws or
an exemption from such registration under the Securities Act and applicable
state securities laws, and (b) there has been obtained any other consent,
approval or permit from any other regulatory body which the

 

--------------------------------------------------------------------------------


 

Committee, in its sole discretion, deems necessary or advisable.  The Company
may condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing shares of Common Stock, as may be
deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

 

13.       Plan Amendment, Modification and Termination.

 

The Board or Committee may suspend or terminate the Plan or any portion thereof
at any time, and may amend the Plan from time to time in such respects as the
Board or Committee may deem advisable.  However, no amendments to the Plan will
be effective without approval of the stockholders of the Company if stockholder
approval of the amendment is then required pursuant to Code § 422 or the
rules of the New York Stock Exchange.  No termination, suspension or amendment
of the Plan may adversely affect any outstanding award without the consent of
the affected Participant; provided, however, that this sentence will not impair
the right of the Board or Committee to take whatever action it deems appropriate
under Sections 3(e), 4.3 and 10.5.

 

14.       Effective Date and Duration of the Plan.

 

The Plan is effective upon approval by the Company’s shareholders.  The Plan
will terminate at midnight on December 31, 2015, and may be terminated prior to
such time to by Board action, and no Options or Equity Units will be granted
after such termination.  Except as provided in section 10.5, awards outstanding
upon termination of the Plan may continue to be exercised, or become free of
restrictions and paid, in accordance with their terms.

 

15.       Miscellaneous.

 

15.1     Governing Law.  The Plan will be construed in accordance with the laws
of Missouri.

 

15.2     Successors and Assigns.  The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
Participants.’

 

15.3     Code §409A.  The Plan is intended to satisfy all applicable
requirements of Code §409A and will be construed in light of that intent.  The
Committee may modify the Plan and Options or Equity Units granted pursuant to
the Plan to the extent the Committee deems necessary to comply with Code §409A,
even if such modifications adversely affect outstanding Options and Equity
Units, provided the Committee determines that such modifications are necessary
to avoid adverse tax consequences.

 

 

APPROVED IN BEHALF OF THE COMPANY

 

 

 

 

 

By:

 

 

                Jeffrey H. Curler, Chairman and CEO

 

 

 

Date Signed:

 

 

--------------------------------------------------------------------------------